Citation Nr: 0701281	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected post-operative left knee injury with 
osteoarthritis.  

2.  Entitlement to service connection for arthritis of both 
feet.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.  Thereafter, he performed service in the Army 
National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision.  

The matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  


REMAND

In his VA Form 9, filed in March 2004, the veteran requested 
a hearing before the Board.  

The RO sent the veteran a letter in December 2006 asking if 
he wanted a videoconference hearing.  The veteran responded 
by declining a videoconference hearing and stating that he 
preferred to wait for a future hearing at the RO before a 
Veterans Law Judge.  

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at the 
RO before a visiting Veterans Law Judge 
at the earliest opportunity, following 
the usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.704 (2006).  Then, the RO should 
return the claims file to the Board in 
accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

